                     UNITED STATES DISTRICT COURT
                                         for the
                             EASTERN DISTRICT OF WISCONSIN


CITY OF GREEN BAY, et. al.,                       )
                                                  )
                                 Plaintiffs,      )
                                                  )
                       v.                         )     Case No. 20-C-479
                                                  )
COMMISSIONER MARGE                                )
BOSTELMANN, et. al.,
                                                  )
                                 Defendants.      )

                                 NOTICE OF HEARING
       PLEASE TAKE NOTICE that a hearing has been scheduled as indicated below:

                                 TELEPHONE CONFERENCE

Date and Time Scheduled: March 26, 2020 at 1:30 PM

Instructions: Participants are to call in to 1-888-273-3658, using Access Code 4416978, and Security
Code 1234. Please be sure to call in prior to the time that the hearing is scheduled to begin so that
there is no disruption to the court proceeding.

To ensure a clear record of the hearing, participants should not use a speaker phone. Unless
otherwise excused, all participants are expected to remain on the call for the duration of the
conference.

All participants are to confirm their appearance with the Clerk prior to the date of the hearing.
Verification of your participation should be sent to wied_clerks_gb@wied.uscourts.gov

Please contact the Office of the Clerk at 920-455-7381 if you should have any questions.


Dated: March 25, 2020                             William C. Griesbach
                                                  United States District Judge

                                                  s/ Lori Hanson
                                                  Deputy Clerk
                                                  (920)455-7381
